FORM 6-K SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Report of Foreign Issuer Pursuant to Rule13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of October, 2013 Commission File Number: 001-12440 ENERSIS S.A. (Translation of Registrant’s Name into English) Santa Rosa 76 Santiago, Chile (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover of Form20-F or Form40-F: Form20-F[X]Form40-F[] Indicate by check mark if the registrant is submitting the Form6-K in paper as permitted by RegulationS-T Rule101(b)(1): Yes[]No[X] Indicate by check mark if the registrant is submitting the Form6-K in paper as permitted by RegulationS-T Rule101(b)(7): Yes[]No[X] Indicate by check mark whether by furnishing the information ontained in this Form, the Registrant is also thereby furnishing the information to the Commission pursuant to Rule12g3-2(b) under the Securities Exchange Act of 1934: Yes[]No[X] If °;Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule12g3-2(b): N/A ENERSIS ANNOUNCES CONSOLIDATED RESULTS FOR THE PERIOD ENDED SEPTEMBER 30, 2013 Highlights for the Period Ø Earnings attributable to shareholders of Enersis for the first nine months period ended September 30, 2013 rose by 77% compared to the same period of 2012, to Ch$467,901 million. This is mainly explained by the consolidation of the assets of Conosur resulting from the capital increase and the positive impact of the regulatory recognition of historic higher costs in Edesur, our Argentine distribution company, registered on the second quarter of this year. Ø Earnings attributable to shareholders of Enersis represent 58% of the total consolidated net income to September 2013, comparing favorably with 42% as of September 2012. Ø The customer base in our distribution business concession areas over the last twelve months increased by 462 thousand, to a total of over 14 million. Consolidated energy demand in the concession zones operated by Enersis showed an increase of 3.8% over that accumulated to September 2012, demonstrating the region’s strong growth trend. Ø In the generation business, energy sales reached 43,803 GWh, representing a 1.1% decrease from that to September 2012, meanwhile net production decreased 0.3% to 43,415 GWh. The latter is mainly due to reduced hydroelectric generation in Chile, Brazil, Colombia and Argentina, partially offset by a greater thermal dispatch in Argentina, Chile and Brazil, mostly explained in Chile by the entry of Bocamina II. Ø The Company’s EBITDA increased by 12.3% to Ch$178,620 million, mainly due to positive results in generation and distribution in Argentina, resulting from the efforts made by the Group on the regulation side and a more efficient generation mix during the period, highlighting the lower costs of LNG and higher dispatch of Bocamina II in Chile. Ø The Company’s operating result (EBIT) rose by 12.7% to Ch$1,248,758 million. Ø The net financial loss declined by 40% with respect to that recorded to September 2012, totaling Ch$142,715 million. This positive result was mainly due to higher financial income of Ch$72,589 million as a result of the larger volume of cash following the capital increase in the first quarter of 2013 and higher income in Edesur and lower financial expenses by Ch$25,527 million. Ø As a result of these variations, net income before taxes was Ch$ 1,133,862 million, equivalent to an increase of 26.6%. Page 1 FINANCIAL SUMMARY Ø Liquidity, a key consideration in our financial management, continues to be in a very solid position, as shown below on a consolidated basis for Enersis, • Cash and cash equivalents US$ 1,655 million • Cash and cash equivalent + > 90 days cash investment US$ 3,848 million • Committed credit lines available US$ 772 million • Uncommitted credit lines available US$ 840 million Ø The nominal interest rate during the period, decreased from 8.9% to 8.2%, influenced by the improvement in credit conditions in all countries in which we operate. Hedging and protection : In order to mitigate exchange rate and interest rate risks, Enersis Group has established strict internal rules to protect its cash flows and balance sheet from interest rate and exchange rate effects, as follows:. • The Enersis Group’s exchange rate policy is based on its cash flows and seeks to maintain a balance between US dollar indexed flows, and assets and liabilities in that currency. In addition, we have contracted cross-currency swaps for a total amount of US$ 1,428 million and forwards for US$ 1,129 million. • In order to reduce volatility in the financial results due to interest rate fluctuations, we seek to maintain a suitably balanced debt structure. We have also contracted interest-rate swaps for US$ 437 million. MARKETS IN WHICH THE COMPANY OPERATES Enersis’ business activities are carried out though affiliated companies that operate the different businesses in the five countries in which the Company has presence. The most important businesses for Enersis are electricity generation and distribution. For the companies Central Dock Sud and Empresa Eléctrica Piura, whose shareholdings were acquired by Enersis in the recent capital increase completed in March 2013, their results and business figures began to be booked in Enersis from April 2013. The following tables provide some key indicators as of September 30, 2013 and 2012 of the companies in the different countries in which Enersis operates. Page 2 Generation Business Company Markets Energy Sales Market in which (GWh) Share operates Sep-13 Sep-12 Sep-13 Sep-12 Endesa Chile SIC & SING Chile 14,728 15,660 31.2
